       Case 2:10-cr-00177-CFK Document 138 Filed 11/02/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA :
                         :                          CRIMINAL ACTION
                         :                          NO. 10-177-02
    v.                   :
                         :
RICHARD GOODE            :
                         :

                                 ORDER

     AND NOW, this 2nd day of November 2020, upon consideration of

Defendant’s Motion for Compassionate Release (ECF No. 123), the Government’s

Response (ECF No. 126), Defendant’s Reply in Support (ECF No. 134), and the

Government’s Surreply (ECF No. 136), it is hereby ORDERED that Defendant’s

Motion for Compassionate Release (ECF No. 123) is DENIED.



                                                 BY THE COURT:

                                                 /s/ Chad F. Kenney
                                                ________________________
                                                CHAD F. KENNEY, J.




                                     1
